Exhibit 10.70

SALARY STOCK AGREEMENT

THIS SALARY STOCK AGREEMENT (the “Agreement”) is made as of the 25th day of
April, 2012, by and between Citizens Republic Bancorp, Inc. (the “Company”) and
the undersigned grantee (the “Grantee”), pursuant to the Citizens Republic
Bancorp, Inc. Stock Compensation Plan (the “Plan”). Capitalized terms not
defined in this Agreement shall have the meanings respectively ascribed to them
in the Plan.

WHEREAS, prior to the Grant Date, the Company received funding under the U. S.
Treasury’s Capital Purchase Program and became subject to the Troubled Asset
Relief Program and certain associated compensation restrictions under the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, and rules, regulations, programs and
interpretations promulgated thereunder, including the Standards for Compensation
and Corporate Governance and Interim Final Rule, as they may be amended from
time to time (in the aggregate, “TARP”), and this award is subject to such
compensation restrictions;

WHEREAS, the Board of Directors of the Company and the Compensation and Human
Resources Committee (the “Committee”) has determined that a portion of Grantee’s
2012 salary shall be paid in the form of Common Stock under the Plan, net of
applicable withholdings.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the parties as follows:

1. Salary Stock Award. Subject to the terms and conditions hereof and of the
Plan, $                 (the “Total Salary Shares Amount”), shall be paid from
the Plan in the form of Company Common Stock, (the “Salary Shares”), net of
applicable withholdings.

2. Grant Terms. The Salary Shares shall be issued in 26 periodic installments,
corresponding to the Company’s bi-weekly payroll dates, commencing May 31, 2012
each payroll date individually constituting a Grant Date. The number of Salary
Shares to be issued on a payroll date shall be determined by dividing the Total
Salary Shares Amount by 26, subtracting minimum applicable tax withholdings
(such result being referred to as the “Biweekly Amount”), and dividing the
Bi-Weekly amount by the Fair Market Value as of the Grant Date. Applicable tax
withholdings shall be remitted by the Company to the appropriate taxing
authorities in cash. If any fractional share results from the calculation, the
number of shares issued shall be rounded down to the nearest whole number and
the fraction shall be disregarded. The Salary Shares shall be paid until the
earlier of one year or the date on which the Committee determines to discontinue
the payment of the Salary Shares.

3. Clawback. Grantee acknowledges that Salary Shares received pursuant to this
Agreement are subject to all applicable clawback policies of the Company,
including but not limited to recovery or “clawback” by the Company if the lapse
of restrictions on Salary Shares violates TARP. Grantee acknowledges that this
Agreement may be amended as necessary to comply with the requirements and/or
limitations under TARP or any other federal requirements, which could include
cancellation of all or a portion of the Salary Shares.

4. Code Section 409A. It is intended that this Agreement and the Salary Shares
granted hereunder shall be exempt from or in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). If Salary Shares become
subject to taxation under Code Section 409A, Grantee agrees that the Company,
without the consent of Grantee, may modify this Agreement to the extent and in a
manner that the Company deems necessary or advisable or shall take such other
action or actions, including an amendment or action with retroactive effect,
which the Company deems appropriate to keep the Salary Shares from being subject
to Code Section 409A or to amend the Agreement to comply with Code Section 409A.

5. Non-Assignability of Agreement. The rights to receive Salary Shares under
this Agreement shall not be transferable. No purported assignment or transfer of
this Agreement, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the purported
assignee or transferee any interest or right whatsoever.



--------------------------------------------------------------------------------

6. Rights as Shareholder. Grantee shall be considered the record owner of the
Salary Shares and shall have all the rights of a shareholder (including voting
and dividend rights) with respect to the Salary Shares commencing on the Grant
Date.

7. Withholding. No later than the date as of which a portion of the Total Salary
Shares Amount first becomes includible in the gross income of Grantee for
federal income tax purposes, Grantee authorizes the Company to withhold from
such portion to satisfy any associated income and employment tax withholding
obligations prior to issuing Salary Shares in connection with such portion. If
Grantee is no longer employed by the Company at the time any applicable taxes
are due and must be remitted by the Company, Grantee agrees to pay applicable
taxes to the Company.

8. Notices. Every notice relating to this Agreement shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to the Company shall be delivered to the Secretary of the
Company at the Company’s headquarters. All notices by the Company to Grantee
shall be delivered to Grantee personally or addressed to Grantee at Grantee’s
last residence address as then contained in the records of the Company or such
other address as Grantee may designate. Either party by notice to the other may
designate a different address to which notices shall be addressed. Any notice
given by the Company to Grantee at Grantee’s last designated address shall be
effective to bind any other person who shall acquire rights hereunder.

9. Governing Law. This Agreement (a) shall be governed by and construed in
accordance with the laws of the State of Michigan without giving effect to
conflict of laws, and (b) is not valid unless it has been signed by Grantee and
the Company.

10. Provisions of Plan Controlling. The provisions of this Agreement are subject
to the terms and provisions of the Plan. Except to the extent expressly provided
in this Agreement and permitted by the Plan, in the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall control. Capitalized terms used in this Agreement
but not otherwise defined shall have the meaning ascribed to them in the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GRANTEE       CITIZENS REPUBLIC BANCORP, INC.         By:                   Its:
   